      Case 3:21-cv-01614-B Document 16 Filed 07/23/21             Page 1 of 3 PageID 523



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 BISOUS BISOUS, LLC,                              §
                                                  §
          Plaintiff,                              §
                                                  §           C.A. No. 3:21-cv-01614-B
 v.                                               §
                                                  §             Jury Trial Demanded
 THE CLE GROUP, LLC,                              §
                                                  §
          Defendant.                              §
                                                  §


                       NOTICE OF APPEARANCE BY ERIC W. BUETHER
                              AS COUNSEL FOR DEFENDANT

         The CLE Group, LLC, hereby notifies the Court and all parties that Eric W. Buether of the

firm Buether Joe & Counselors, LLC has entered this action as counsel for Defendant and is to be

notified on its behalf.

         Counsel may be contacted as follows:

                Eric W. Buether
                Buether Joe & Counselors, LLC
                1700 Pacific Avenue
                Suite 4750
                Dallas, Texas 75201
                Telephone:     (214) 466-1271
                Facsimile:     (214) 635-1827
                Email:         Eric.Buether@BJCIPLaw.com




NOTICE OF APPEARANCE BY ERIC W. BUETHER FOR DEFENDANT                                      Page 1
   Case 3:21-cv-01614-B Document 16 Filed 07/23/21     Page 2 of 3 PageID 524



Dated: July 23, 2021               Respectfully submitted,

                                   BUETHER JOE & COUNSELORS, LLC

                                   By:    /s/ Eric W. Buether
                                          Eric W. Buether
                                          State Bar No. 03316880
                                          Eric.Buether@BJCIPLaw.com
                                          Christopher M. Joe
                                          State Bar No. 00787770
                                          Chris.Joe@BJCIPLaw.com
                                          Kenneth P. Kula
                                          State Bar No. 24004749
                                          Ken.Kula@BJCIPLaw.com

                                          1700 Pacific Avenue
                                          Suite 4750
                                          Dallas, Texas 75201
                                          Telephone:     (214) 466-1271
                                          Facsimile:     (214) 635-1827

                                          ATTORNEYS FOR DEFENDANT
                                          THE CLE GROUP, LLC




NOTICE OF APPEARANCE BY ERIC W. BUETHER FOR DEFENDANT                     Page 2
   Case 3:21-cv-01614-B Document 16 Filed 07/23/21             Page 3 of 3 PageID 525



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 23rd day of July, 2021.


                                                  /s/ Eric W. Buether
                                                  Eric W. Buether




NOTICE OF APPEARANCE BY ERIC W. BUETHER FOR DEFENDANT                                  Page 3
